PER CURIAM.
The appellant was convicted of the crime of “advertising and holding out to practice a system of healing the sick without license,” in the superior court of Maricopa county, and appeals. He has never lodged any brief or assignments of error in this court, nor’has he taken any other steps looking toward a furtherance of the appeal. Notwithstanding the apparent indifference of the appellant, we have carefully examined the record to see if any reversible error exists, but find pone.
The judgment of conviction is affirmed.